DETAILED ACTION
This action is in response to the RCE filed on 02/23/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.
 
Response to Amendment
Applicant’s amendment filed on 09/14/2021 has been entered. Claims 1, 3- 9 and 12 – 20 have been amended. Claims 11 has been canceled. Claims 21 – 24 have been added. Claims 1, 3 – 9 and 12 - 24 are still pending in this application, with claims 1, 9 and 12 being independent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 

Claims 9 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 9 and 23 recite the following: at least one trigger words by the user interface, thereby forming a selected one or more trigger words; receive a user input to call a voice-based intelligent assistance service, through another user interface; receive a wake-up utterance, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 12, 17 – 19, 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over VanBlon et al. (US 2017/0169817) (“VanBlon”) in view of Xu (US 2021/0295839), and further in view of Doshi et al. (US 2019/0318759) and further in view of Wang et al. (US 2014/0337028).
For claim 1, VanBlon discloses an electronic device (Abstract) comprising: a microphone (Fig.1, 120; [0021]); a display (touch screen, Fig.1, 170; [0021]); at least one processor(Fig.1, 
However, Xu discloses a voice control command generation method and terminal (Abstract), wherein an electronic device (terminal, Fig.1, 100; [0065] [0066]) which receives and processes voice commands using a voice recognition service (voice assistant application, [0132] [0133]) further comprises a processor (Fig.1, 110) operatively coupled to a speaker (Fig.1170A) ([0066]) and a display (Fig.1, 194) to display a user interface (Fig.4a) with a plurality of predetermined selectable trigger words on the display (custom voice control commands 1 and 2 which are selectable by enabling the custom voice control button, Fig.4a, 402; [0137] [0138]), wherein each of the plurality of predetermined selectable trigger words is for requesting an action among a plurality of actions capable of being performed by the electronic device ( a 
Additionally, Doshi discloses an ASR based human machine interface (Abstract), wherein an ASR module  (Fig.1, 130)) and NLU module (Fig.1, 140) are stored in the memory of a device ((Fig.1, 120); [0030]); an ASR module is used to extract text for user utterances ([0021] [0032 – 0035]) and provide a sentence including the text in a user utterance to the NLU module ([0036] [0082]); and a response is generated based on the sentence including the text of the user utterance by the NLU module ([0037] [0045] [0047] [0048]).
Moreover, Wang discloses a voice command interface (Abstract), wherein a speech recognition routine is deactivated if a predefined command or command string is not received, and a timer has expired (Fig.3, 78, 80, 84; [0040] [0041] [0059] [0063] [0064]); and when any one of a predefined command is recognized in the text for a second user utterance generate a second response (Fig.3, 80; [0063] [0065] [0066]).


For claim 3, VanBlon and Xu further disclose, wherein the instructions cause the electronic device to determine the selected one or more trigger words by an operation of the at least one processor  (VanBlon, Fig.1, 110; [ 0019])(Xu, custom voice control function is determined to be enabled, [0068] [0069] [0072] [0138]).
For claim 5, the combination of VanBlon and Xu further disclose, wherein the selected one or more trigger words includes a word associated belonging to a category specified through the input circuit among a plurality of actions capable of being performed by the electronic device (VanBlon, [0030]) (Xu, custom commands associated with an application as category, [0003] [0141 – 0149] [0157] [0158] [0160] [0161] [0163] [0167 – 0179] [0181] [0182]).

For claim 12, VanBlon discloses an electronic device (Abstract) comprising:  a communication circuit (WLAN transceiver, Fig.1, 160; [0021]); an input circuit (input/ output controller, [0019]); a microphone (Fig.1, 120; [0021]); a display (touch screen, Fig.1, 170; [0021]); at least one processor(Fig.1, 110; [0019]) operatively connected to the communication circuit, the input circuit, the display  and the microphone (Fig.1, 110, 120 and 170; [0019] [0021]); and at least one memory (flash memory and SDRAM) operatively coupled to the at least 
However, Xu discloses a voice control command generation method and terminal (Abstract), wherein an electronic device (terminal, Fig.1, 100; [0065] [0066]) comprises a display (Fig.1, 194) to display a user interface (Fig.4a) with a plurality of predetermined selectable trigger words on the display (custom voice control commands 1 and 2 which are selectable by enabling the custom voice control button, Fig.4a, 402; [0137] [0138]), wherein each of the plurality of predetermined selectable trigger words is for requesting an action among a plurality of actions capable of being performed by the electronic device ( a custom voice command is bound to an operation to be performed by the terminal, [0003] [0141 – 0149] [0157] [0158] [0160] [0161] [0163] [0167 – 0179] [0181] [0182]), and the plurality of predetermined selectable trigger words are different from a predetermined wake-up word for activating a voice 
Moreover, Doshi discloses an ASR based human machine interface (Abstract), wherein an ASR module  (Fig.1, 130) is local to a client and a NLU module (Fig.1, 140) is remote to a client(Fig.1, 120); [0030]); the ASR module is used to extract text for user utterances ([0021] [0032 – 0035]) and provide a sentence including the text in a user utterance to the NLU module on a remote device ([0030] [0036] [0082]); and an action is performed based on the sentence including the text of the user utterance by the NLU module ([0037] [0045] [0047] [0048]).
Moreover, Wang discloses a voice command interface (Abstract), wherein a speech recognition routine is deactivated if a predefined command or command string is not received, and a timer has expired (Fig.3, 78, 80, 84; [0040] [0041] [0059] [0063] [0064]); and when any one of a predefined command is recognized in the text for a second user utterance generate a second response (Fig.3, 80; [0063] [0065] [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve VanBlon’s invention in the same way that Xu’s, Doshi’s and Wang’s inventions have been improved to achieve the following predictable results for the purpose decreasing the awkwardness or unnatural feel of using voice command technology by 

For claim 17, the combination of VanBlon and Xu further disclose, wherein the selected one or more trigger words includes a word associated with an action request specified through 
For claim 18, the combination of VanBlon and Xu further disclose, wherein the selected one or more trigger words includes a word associated belonging to a category specified through the input circuit among a plurality of actions capable of being performed by the electronic device (VanBlon, [0030]) (Xu, custom commands associated with an application as category, [0003] [0141 – 0149] [0157] [0158] [0160] [0161] [0163] [0167 – 0179] [0181] [0182]).
For claim 19, the combination of VanBlon and Xu further disclose wherein the selected one or more words further includes at least one of a word for requesting a plurality of actions capable of being performed by the electronic device (VanBlon, [0030]) (Xu, custom commands associated with an application as category, [0003] [0141 – 0149] [0157] [0158] [0160] [0161] [0163] [0167 – 0179] [0181] [0182]), a word for changing a topic, and a word indicating the electronic device.

For claim 21, VanBlon, Xu and Doshi further discloses generating the second response when the second user utterance comprises any one or more words, further comprises determining a user intent based on the sentence including the extracted text and the particular one of the selected one or more trigger words (VanBlon. [0029])(Xu, Xu, custom commands, [0003] [0141 – 0149] [0157] [0158] [0160] [0161] [0163] [0167 – 0179] [0181] [0182]) (Doshi, [0021] [0032 – 0035] [0037] [0045] [0047] [0048] [0082]).
For claim 22, VanBlon and Wang further disclose wherein the instructions cause the electronic device to further retain the voice recognition service from a point in time when 
For claim 24, VanBlon and Wang further disclose wherein the instructionsc cause the electronic device to further retain the intelligent app from a point in time when generating second response (VanBlon, [0031])(Wang, [0059] [0061] [0065] [0069]) or when the time interval is expired after receiving the wake-up utterance or after generating the first response (VaBlon, [0031] (Wang, [0040] [[0046] [0049] [0050]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over VanBlon et al. (US 2017/0169817) (“VanBlon”) in view of Xu (US 2021/0295839), and further in view of Doshi et al. (US 2019/0318759), and further in view of Wang et al. (US 2014/0337028),and further in view of Mont-Reynaud et al.  (US 2018/0301151) (“Mont-Reynaud”) and further in view of Helbing (US 2005/0038659).
For claim 4, the combination of VanBlon, Xu, Doshi and Wang further disclose a user selecting a time interval (Wang, [0041] [0078]), yet fails to teach that the electronic device provides a user interface configured to receive the time interval.
However, Mont-Reynaud discloses a method for managing agent engagement in a man-machined dialog (Abstract), where an electronic device (Fig.3A) is configured to receive a time interval via speech (lock request comprising time to be spent in the locked state, lock for three minutes) ([0057] [0058] [0067] [0089] [0090] [0094] [0095] [0143] [0152] [0153] [0169] [0174] [0180]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of VanBlon, Xu, Doshi and Wang in the same way that Mont-Reynaud’s and Helbig’s inventions have been improved to achieve the predictable results of the user selected time intervals further being received via a user interface for the purpose decreasing the awkwardness or unnatural feel of using voice command technology by not requiring a user to repeatedly activate a device using a wake-up trigger phrase and  enabling a more flexible custom voice control of the device (VanBlon, [0001] [0002]).

Claim 6  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over VanBlon et al. (US 2017/0169817) (“VanBlon”) in view of Xu (US 2021/0295839), and further in view of Doshi et al. (US 2019/0318759), and further in view of Wang et al. (US 2014/0337028), and further in view of Rose et al. (US 2018/0061399) (“Rose”).
For claims 6 and 20, the combination of VanBlon, Xu, Doshi and Wang fails to teach, wherein the instructions cause the at least one processor to: determine whether the selected one or more words are included in the second user utterance based at least in part on identification of an utterance speed change, a tone change, and an intonation change.
However, Rose discloses a system and method for recognizing speech (Abstract), wherein a user speaking a voice command is determined by a change in utterance speed (user speaks more slowly), tone and intonation (user speaks more monotonically and monotonously) ([0032]).
.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over VanBlon et al. (US 2017/0169817) (“VanBlon”) in view of Xu (US 2021/0295839), and further in view of Doshi et al. (US 2019/0318759), and further in view of Wang et al. (US 2014/0337028), and further in view of Bender et al.  (US 2020/0105249) (“Bender”).
For claim 7, the combination of VanBlon, Xu, Doshi and Wang fails to teach wherein the instructions cause the at least one processor to: generate the second response with the NLU module further based at least in part on whether another selected one or more trigger words are not included in the second user utterance.
However, Bender discloses a method for creating a temporal blacklisting of commands form a listening device (Abstract), wherein a response is generated by a device when one or more selected keywords (blacklisted keywords including “order a pizza”, [0027 – 0033]) are not included in an utterance (Fig.3, 302 – 310; [0040 – 0047]).


For claim 16, the combination of VanBlon, Xu, Doshi, Wang and Mok fails to teach wherein the instruction further cause the electronic device to: when still another one or more trigger words is recognized in the second user utterance terminate the intelligent app.
However, Bender discloses a method for creating a temporal blacklisting of commands form a listening device (Abstract), wherein a command is ignored when one or more selected keywords (blacklisted keywords including “order a pizza”, [0027 – 0033]) are included in an utterance (Fig.3, 302 – 310; [0040 – 0047]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of VanBlon, Xu, Doshi, Wang with Bender’s teachings so that a blacklist of trigger words (keywords) are additionally selected so that when one or more black listed trigger words are recognized in the second user utterance, the command is ignored and a voice recognition service (intelligent app) is terminated (deactivated), i.e. the timer has expired (an ignored command is synonymous with a undetected command since both are not actionable commands) (VanBlon, [0031]) (Wang, [0049] [0050]) for the purpose of . 

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over VanBlon et al. (US 2017/0169817) (“VanBlon”) in view of Xu (US 2021/0295839), and further in view of Doshi et al. (US 2019/0318759), and further in view of Wang et al. (US 2014/0337028). and further in view of Ogawa et al. (US 2016/0275950) (“Ogawa”).
For claims 8,and 15, the combination of VanBlon, Xu, Doshi and Wang fails to teach, wherein the instructions cause the at least one processor to: output an audible request to reutter a sentence, based on a previously detected location of the selected one or more words within the sentence.
However, Ogawa discloses a voice recognition system and device (Abstract), wherein  the voice recognition system provides multiple candidate voice recognition results ([0044] [0045] [0076]); and  a voice recognition error which requires user clarification is determined by identifying differences between the texts of the candidate voice recognition results at locations other than a head or tail, wherein the position of commands in an utterance are limited to a head or tail of an utterance ([0071 – 0075] [0094] [0095]). Furthermore, a user is requested to input a voice again to correct the error ([0095]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of VanBlon, Xu, Doshi and Wang in the same way that Ogawa’s invention has been improved to achieve the predictable results of further providing utterance rules for the selected one or more  trigger words (command) so that the selected one or more trigger words are limited to location in an utterance , .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over VanBlon et al. (US 2017/0169817) (“VanBlon”) in view of Helbing (US 2005/0038659), and further in view of  view of Xu (US 2021/0295839), and further and further in view of Doshi et al. (US 2019/0318759) (“Doshi”) and further in view of Wang et al. (US 2014/0337028).
For claim 9, VanBlon discloses an electronic device (Abstract) comprising: a microphone (Fig.1, 120; [0021]); a display (touch screen, Fig.1, 170; [0021]); at least one processor (Fig.1, 110; [0019]) operatively connected to the microphone and the display ( Fig.1, 110, 120 and 170; [0019] [0021]);; and at least one memory (flash memory and SDRAM) operatively coupled to the at least one processor (Fig.1, 110, 180 and 190; [0019] [0021]), and wherein the at least one memory stores instruction that, when executed, cause the processor ([0046]):  receive a user input to call a voice based intelligent assistance service (Google or Siri) (“OK Google or “Hey Siri”; [0014]); receive a wake-up utterance (activation cue or trigger phrase to allow a device to wake up, e.g. “Hey Siri”, [0014]), wherein the wake-up utterance includes the predetermined wake up word, activate the voice -based intelligent assistance service (personal assistant  application) and receive a first user utterance after the wake-up utterance through the microphone after receiving the user input (an embodiment may identify one or more commands 
However, Helbing discloses a dialogue system  (Abstract), wherein a user terminal comprises an acoustic user interface with a microphone for the user to input speech ([0003]).
Moreover, Xu discloses a voice control command generation method and terminal (Abstract), wherein an electronic device (terminal, Fig.1, 100; [0065] [0066]) which receives and processes voice commands using a voice recognition service (voice assistant application, [0132] [0133]) further comprises a processor (Fig.1, 110) operatively coupled to a speaker (Fig.1170A) ([0066]) and a display (Fig.1, 194) to display a user interface (Fig.4a) with a plurality of predetermined selectable trigger words on the display (custom voice control commands 1 and 2 which are selectable by enabling the custom voice control button, Fig.4a, 402; [0137] [0138]), wherein each of the plurality of predetermined selectable trigger words is for requesting an action among a plurality of actions capable of being performed by the electronic device ( a custom voice command is bound to an operation to be performed by the terminal, [0003] [0141 – 0149] [0157] [0158] [0160] [0161] [0163] [0167 – 0179] [0181] [0182]) and the plurality of predetermined selectable trigger words are different from a predetermined wake-up word for activating a voice recognition service (a wakeup keyword is different than the custom 
Additionally, Doshi discloses an ASR based human machine interface (Abstract), wherein an ASR module  (Fig.1, 130)) and NLU module (Fig.1, 140) are stored in the memory of a device ((Fig.1, 120); [0030]); an ASR module is used to extract text for user utterances ([0021] [0032 – 0035]) and provide a sentence including the text in a user utterance to the NLU module ([0036] [0082]); and a response is generated based on the sentence including the text of the user utterance by the NLU module ([0037] [0045] [0047] [0048]).
Furthermore, Wang discloses a voice command interface (Abstract), wherein a speech recognition routine is deactivated if a predefined command or command string is not received, and a timer has expired (Fig.3, 78, 80, 84; [0040] [0041] [0059] [0063] [0064]); and when any one of a predefined command is recognized in the text for a second user utterance generate a second response (Fig.3, 80; [0063] [0065] [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve VanBlon’s invention in the same way that Helbing, Xu’s, Doshi’s and Wang’s inventions have been improved to achieve the following predictable results for the purpose decreasing the awkwardness or unnatural feel of using voice command technology by not requiring a user to repeatedly activate a device using a wake-up trigger phrase and  enabling 

For claim 23, VanBlon and Wang further disclose wherein the instructions cause the electronic device to further retain the voice-based intelligent assistance service from a point in time when generating second response (VanBlon, [0031])(Wang, [0059] [0061] [0065] [0069]) or when the time interval is expired after receiving the wake-up utterance or after generating the first response (VaBlon, [0031] (Wang, [0040] [0046] [0049] [0050]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over VanBlon et al. (US 2017/0169817) (“VanBlon”) in view of Xu (US 2021/0295839), and further in view of Doshi et al. (US 2019/0318759), and further in view of Wang et al. (US 2014/0337028) and further in view of Mok et al.  (US 10,847,149) (“Mok”).
For claim 13, the combination of VanBlon, Xu, Doshi and Wang fails to teach wherein performing the second action when any one of the selected one or more trigger words are recognized: receive information associated with an execution of the second action determined based on the sentence, from the external electronic device; and perform the second action based on the information associated with the execution of the second action.
However, Mok discloses a discloses a system and method for processing speech (Abstract), wherein a sentence comprising one or more selected words (command received after an instruction to send audio without a wakeword, e.g. “what is the weather”, column 2 lines 35 - 40) is determined (input audio data corresponding to an utterance is generated) and transmitted to an external electronic device (server, Fig.1, 120 and Fig.2, 120 and Fig.12, 120) (Fig.7B, 730 and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of VanBlo, Xu, Doshi and Wang so that the following speech recognition and processing occurs without detecting a spoken keyword or wakeword (Mok, column 3 lines 35 – 40) for the purpose of conserving local processing resources while decreasing the awkwardness or unnatural feel of using voice command technology by not requiring a user to repeatedly activate a device using a wake-up trigger phrase and  enabling a more flexible custom voice control of the device (VanBlon, [0001] [0002]) (Xu, [0002 – 0006): wherein performing the second action when any one of the selected one or more trigger words are recognized alternatively comprises receiving information associated with an execution of the second action determined based on the sentence, from the external electronic device; and performing the second action based on the information associated with the execution of the second action.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over VanBlon et al. (US 2017/0169817) (“VanBlon”) in view of Xu (US 2021/0295839), and further in view of Doshi et al. (US 2019/0318759), and further in view of Wang et al. (US 2014/0337028), and further in view of Mok et al.  (US 10,847,149) (“Mok”) and further in view of Bender et al.  (US 2020/0105249) (“Bender”).
For claim 14, the combination of VanBlon, Xu, Doshi, Wang and Mok fails to teach wherein performing the second action when any one of the selected one or more trigger words are recognized: determine whether another one or more selected trigger words are included in the sentence; when the another one or more selected trigger words are not included in the sentence, transmit the sentence to the external electronic device through the communication circuit; and when the another one or more selected trigger words are included in the sentence, not transmit the sentence to the external electronic device.
However, Bender discloses a method for creating a temporal blacklisting of commands form a listening device (Abstract), wherein a response is generated by a device when one or more selected keywords (blacklisted keywords including “order a pizza”, [0027 – 0033]) are not included in an utterance (Fig.3, 302 – 310; [0040 – 0047]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of VanBlon, Xu, Doshi, Wang and Mok with Bender’s teachings so that a blacklist of trigger words (keywords) are additionally selected so that  a performing the second action of generating a response when any one of the selected one or more trigger words are recognized further comprises determining whether one or more black listed trigger words are included in the sentence; and generating a response including transmitting the sentence to the external electronic device through the communication circuit 

Response to Arguments
Applicant’s arguments are moot in view of new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/SONIA L GAY/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        20